Citation Nr: 1518850	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-13 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric condition other than PTSD.

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Brian Epstein, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service from July 1979 to September 1980 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which denied entitlement to service connection for a back condition.  The decision also considered the Veteran's previously denied claims for PTSD and an acquired psychiatric condition other than PTSD re-opened, but confirmed and continued the denial.

In December 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran has not been afforded a VA examination for his claimed PTSD, acquired psychiatric condition other than PTSD, and/or back condition.  In light of the Board's preliminary review of the evidence, the Board finds these exams necessary for appropriate resolution of the case.

In regard to the Veteran's claimed PTSD in particular, the Board highlights certain issues that require further evidentiary development.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The present case falls within the category of situations, to include allegations of personal/sexual assault, where it is not unusual for there to be an absence of service records documenting alleged events.  38 C.F.R. § 3.304(f)(5) recognizes that service records may not contain evidence of personal/sexual assault, and that alternative sources may provide credible corroborating evidence of an in-service personal assault stressor.

Further, service connection for VA compensation purposes may be granted for a disability resulting from aggravation of a preexisting condition.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a condition is not noted on the entrance examination, clear and unmistakable (obvious or manifest) evidence demonstrating that an injury or disease preexisted service is needed in part to establish service connection for in-service aggravation of the preexisting condition.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  

While the Veteran did not service in combat, during the December 2014 hearing, the Veteran testified to claimed in-service stressor events.  Specifically, the Veteran testified that in April 1980, at 29 Palms during a training exercise, the Veteran fired a weapon with the muzzle plug still engaged, causing the round to detonate at closer range than was intended, blowing him off of his feet and backwards, and crushing him under the weapon.  The Veteran also testified to an in-service event where he was sexually assaulted by two individuals.

The Board is concerned with inconsistencies in the Veteran's alleged stressors.  For example, at one point he reported that he was assaulted by two females, and on another occasion reported that the individuals were male.  However, as noted, 38 C.F.R. § 3.304(f)(5) recognizes that service records may not contain evidence of personal/sexual assault, and that alternative sources may provide credible corroborating evidence of an in-service personal assault stressor.  Such alternative sources can include recent medical records or opinions, and here, the record contains a December 2011 report by Dr. K.H., based on an April 2011 private examination, which opined that the Veteran suffered from PTSD in childhood which was exacerbated by his military service.  In light of this report, the Board finds that a VA examination is necessary to render a decision on the appeal.

Furthermore, given the Veteran's assertions of continuity of symptomatology, the Board finds that a VA examination is also warranted to clarify the etiology of his claimed back disability.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records from 2013 to present.  Particular attention is directed to treatment records by Dr. Stoddard, whom the Veteran testified has been treating him for PTSD in the year and a half prior to the December 2014 hearing. 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed PTSD and acquired psychiatric disorder (under DSM-IV criteria), to include depression and anxiety.  Any further indicated tests and studies to include psychological studies should be conducted.

The examiner should clearly report diagnoses for PTSD and/or any other current acquired psychiatric disorders and address any conflicting medical evidence of record.  The examiner should then respond to the following:

(a) Is there clear and unmistakable (obvious or manifest) evidence demonstrating that the Veteran suffered from an acquired psychiatric disorder, to include PTSD, before entering service?  

(b) If so, is there clear and unmistakable evidence that the Veteran's preexisting PTSD was not aggravated by his active service?

(c) If a disability is not shown prior to service, is it at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to include PTSD, is etiologically related to the Veteran's active service.

Please note that the Veteran's alleged in-service stressors include:  (1) on or about April 1980 in training the Veteran fired a weapon with the muzzle plug still engaged; and (2) an alleged sexual assault.  The examiner is requested to particularly respond to the Veteran's reports of in-service sexual assault(s), confirm the details of such (including the gender of the assailants and whether they were servicemembers, where the assault occurred, and if the Veteran was the victim of more than one in-service assault), and to determine the likelihood that in-service sexual assault(s) occurred.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed back condition.  The examiner is requested to specify any diagnosis in regard to the Veteran's back and opine as to if it is at least as likely as not (a 50% or higher degree of probability) that his present back condition is causally related to his active service.

The claims file including this remand must be made available to and reviewed by the examiner(s) in conjunction with the examination.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
 
4.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




